Citation Nr: 0838939	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  07-07 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

The veteran served on active duty from July 1977 to May 1988 
with subsequent periods of active duty for training as a 
member of the U.S. Army Reserve. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which declined to reopen the 
claim for service connection based on the absence of new and 
material evidence.  

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Little Rock, Arkansas in 
December 2007 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the claim for 
service connection for diabetes mellitus was by Board 
decision in July 1998, which denied the claim based on the 
absence of evidence that diabetes mellitus was incurred in 
the line of duty.  

2.  Evidence presented since the July 1998 denial does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 1998 Board decision denying the claim for 
service connection for diabetes mellitus is final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1998).

2.  The evidence added to the record since July 1998 is not 
new and material, and the claim of service connection for 
diabetes mellitus is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May and July 2006, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to submit to 
reopen his previously denied claim of service connection for 
diabetes mellitus.  It explained the reason for the prior 
denial, as well as the elements necessary to substantiate the 
underlying service connection claim.  There was also notice 
of information and evidence that VA would seek to provide and 
information and evidence that the veteran was expected to 
provide. 

The veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in July 2006.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in the February 2007 statement of the case (SOC).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.

Regarding the duty to assist, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  To be clear, VA does not 
have a duty to provide the veteran a VA examination and/or an 
opinion if the claim is not reopened.  See 38 U.S.C. 
§ 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2008).  As discussed above, the AOJ has complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to reopen and substantiate 
his claim.  All identified and available treatment records 
have been secured.  Since no new and material evidence has 
been submitted, an examination and an opinion are not 
required.  The duty to assist has been fulfilled. 

New and Material Evidence

The veteran's claim for service connection for diabetes 
mellitus was originally denied by rating decisions in April 
and June 1995.  Specifically, the April 1995 decision denied 
the claim based on the absence of evidence that the condition 
had its onset during active duty, to include any applicable 
period of active or inactive duty for training.  The June 
1995 decision denied the claim because the veteran's diabetes 
mellitus was found to be a result of pancreatic insufficiency 
due to alcohol abuse, and as such diabetes mellitus was 
considered to be the result of willful misconduct.  The 
veteran appealed the denial of his claim.  In July 1998 the 
Board of Veterans' Appeals confirmed the denial of 
entitlement to service connection for diabetes mellitus based 
on a finding that diabetes mellitus did not occur in the line 
of duty, specifically as entitlement to benefits for a 
disease or disability due to alcohol abuse is precluded as a 
matter of law.  See 38 C.F.R. § 3.301(d) (2008).  The July 
1998 Board decision became final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1998).

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The veteran applied to reopen his claim for service 
connection for diabetes mellitus in February 2006.  By rating 
decision in July 2006, the RO declined to reopen the claim 
based on the absence of new and material evidence.  The 
veteran has appealed the July 2006 decision not to reopen his 
claim, and the appeal is now properly before the Board.  
Thus, the Board will now review the evidence submitted since 
the last final disallowance in July 1998 for newness and 
materiality sufficient to reopen the claim. 

Pertinent evidence of record at the time of the July 1998 
denial included private medical records, service treatment 
records, an October 1994 VA examination, and a January 1996 
RO hearing transcript.  Evidence submitted since the last 
final disallowance of the claim includes a duplicate copy of 
the veteran's May 1991 Reserve examination, VA outpatient 
treatment records, and private medical records including 
evidence documenting the veteran's gallbladder disease in 
early 2005.  The May 1991 examination report has previously 
been considered by agency decision makers; thus, it is not 
new evidence.  

While the remainder of the evidence is new, in that it has 
not previously been considered by agency decision makers, it 
is not material because it does not relate to an 
unestablished fact necessary to substantiate the claim.  
Specifically, VA outpatient treatment records continue to 
document that the veteran currently has insulin dependent 
diabetes mellitus.  However, because the diabetes diagnosis 
was already of record at the time of the prior decision, the 
newly submitted clinical records merely confirm a previously 
established fact and are cumulative in nature.  See Sagainza 
v. Derwinski, 1 Vet. App. 575, 579 (1991).  

The veteran contends that his claim for service connection 
for diabetes mellitus should be reopened, primarily based 
upon documentation from Dr. CF showing gall bladder disease 
in January 2005.  The veteran states that Dr. CF opined that 
gallstones had been the cause of the veteran's pancreatitis 
in 1998 which in turn resulted in the diabetes mellitus 
diagnosis.  The veteran contends that if gallstones were the 
causal factor, rather than his alcohol abuse, service 
connection is warranted.  See Board hearing transcript, 
December 2007.  In support of this contention, the veteran 
submitted three private medical documents related to his 
January 2005 gallbladder surgery.  He submitted a work excuse 
slip, a report of radiological findings, and a pathology 
report describing the gallbladder specimen. See Private 
medical records from Dr. CF, January & February 2005.  
However, there is no opinion of record from Dr. CF or any 
other medical provider that states gallstones were the likely 
cause of the veteran's pancreatitis or secondarily the cause 
of the veteran's diabetes mellitus.  

As such, the private medical evidence pertaining to 
gallbladder disease, while new, is not material to the claim 
in that it does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiation.  Therefore, the Board finds 
that no new and material evidence has been submitted.



As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Because new and material evidence has not been submitted, the 
claim cannot be reopened.  


ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


